Citation Nr: 1532184	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1991 to May 1995.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina RO.  In September 2014, the Board remanded the matter for additional development.


FINDING OF FACT

A right shoulder disability was not manifested in service, arthritis of the right shoulder was not manifested within one year after the Veteran's separation from service, and no diagnosed right shoulder disability is shown to be related to his service.


CONCLUSION OF LAW

A chronic right shoulder disability was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2008 and April 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in January 2011, a medical opinion in January 2014, and a VA examination in February 2015, which the Board finds to be (cumulatively) adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran contends that he has a current chronic disability of the right shoulder that was incurred due to injuries in service.

The Veteran's STRs include several complaints regarding the upper extremities.  In March 1992, he sustained blunt trauma to the left collarbone while wrestling.  In December 1992, he sustained a fracture to the right first metacarpus in a boxing match; the STRs document treatment of the right thumb, hand, and wrist.  The STRs are silent regarding the right shoulder.  On March 1995 service separation examination, the upper extremities were normal on clinical evaluation; on contemporaneous medical history, the Veteran denied any history of painful or "trick" shoulder; arthritis, rheumatism, or bursitis; or bone, joint or other deformity.  

The service personnel records reflect that the Veteran was awarded the Parachutist Badge.

On December 1996 VA examination, the Veteran complained of occasional pain in the right hand, right knee, and lower back; he did not report any symptoms involving the right shoulder.

On April 2008 VA treatment, the Veteran reported right shoulder pain at the superior deltoid for 4 years without a specific injury.  He reported the pain would wake him from sleep approximately 4 nights per week; upon waking, the shoulder ached down to the hand without numbness or tingling.  There was no cervically induced shoulder pain.  X-ray results showed mild osteoarthritis of the right acromioclavicular joint.  The assessment was cuff/deltoid tendinitis.  The Veteran received a cortisone injection to the shoulder.

In a May 2009 statement, the Veteran stated that he experienced residuals of a dislocated right shoulder suffered during airborne training.  He stated that he had received treatments including a cortisone shot and various pain medications.

On January 2011 VA treatment, the Veteran reported that his right shoulder pain was worse with activity as a cable operator.

On January 2011 VA examination, the Veteran reported that when he was in the combat infantry while stationed in Italy, he broke the bones in his right first finger and dislocated his right shoulder during a boxing match.  He reported that he was taken to the base medical facility but no medical providers were available to provide care; he was instead taken to a local hospital and seen in the emergency department.  He reported that he was strapped in and not given pain medications before his right shoulder was popped back into place.  He reported that X-rays were taken of the hand only before it was placed in a cast and sent back to the base.  He reported that since the dislocation of the shoulder, he has continuous pain with use of the arm.  Symptoms of the right shoulder included giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and locking episodes several times per week.  He reported severe weekly flare-ups of joint disease.  Following a physical examination, the diagnosis was mild osteoarthritis of the right acromioclavicular joint.  The examiner was unable to give a medical opinion because the physician note from the emergency room visit signed December 13, 1992 is written in Italian, and there was no Italian interpreter or translator available at the Durham VA Medical Center to provide an English translation of the visit.

An April 2011 MRI of the right shoulder showed a small linear area of increased signal at the junction of the attachment of the posterior labrum with the cartilage, and a small area of underlying reactive bone marrow edema; this was favored to be due to a focal cartilage defect of uncertain clinical significance and less likely a labral tear.  There was a mildly increased signal within the subscapularis near the myotendinous junction which could be due to prior arthrogram contrast injection or tendinosis.  The rotator cuff was otherwise normal in appearance.

On February 2012 VA treatment, the Veteran reported continuing right shoulder pain and requested a repeat injection; the assessments included right shoulder acromioclavicular osteoarthritis and rotator cuff tendinitis.  On June 2012 VA treatment, he received a right shoulder cortisone injection for acromioclavicular joint osteoarthritis and impingement.

A January 2014 memorandum includes a translation of the legible portions of a December 12, 1992 referral for civilian care.  The translation includes an introduction stating to provide treatment for the patient presenting with a fracture to the proximal inner first metacarpal joint, and a diagnosis of first metacarpal fracture.  A request was made to review the associated X-ray report.  No mention is made of the right shoulder.

In a January 2014 VA medical opinion, a reviewing examiner noted the Veteran's 2008 diagnosis of mild osteoarthritis of the right acromioclavicular joint.  The examiner opined that the Veteran's right shoulder degenerative joint disease is less likely as not incurred in or caused by the right shoulder injuries that occurred in March and December 1992 in service.  For rationale, the examiner opined that mild osteoarthritis (normal spur formation at the undersurface of the acromioclavicular joint) shown in 2008 does not indicate onset 16 years earlier (1992).  The examiner noted that no chronic right shoulder condition is documented in the STRs or proximate to military service.

On February 2015 VA examination, the Veteran reported that he dislocated his right shoulder and fractured his right thumb during a boxing match in 1992 while on active duty; he later injured his right shoulder during a parachute jump landing; and he continued to have right shoulder pain over the years, to the present day.  He also reported stiffness of the right shoulder.  Degenerative or traumatic arthritis of the right shoulder was documented by imaging; a rotator cuff condition was not suspected.  Following a physical examination, the diagnosis was acromioclavicular joint osteoarthritis of the right shoulder, with a date of diagnosis of 2008.  The examiner opined that the condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury.  The examiner noted the Veteran's statements regarding dislocating, and later injuring, the right shoulder in service.  The examiner noted that on December 12, 1992, the Veteran was treated in the emergency room for a right hand injury while boxing; an X-ray of the right hand showed an acute fracture of the first metacarpal bone, and he was referred to an Italian orthopedic surgeon for treatment.  He received a closed reduction and was placed in a short arm cast for the right thumb fracture.  The examiner observed that these treatment records do not support the Veteran's claim that he dislocated his right shoulder during this boxing match on December 12, 1992, opining that shoulder dislocation is extremely painful, and it would have been recognized and addressed by the emergency room physician and the Italian orthopedic surgeon.  The examiner noted that the March 1992 soft tissue injury in service was to the left collar bone during wrestling and opined that a soft tissue injury of the left collar bone would not cause any injury to the right shoulder.  The examiner noted that on March 1995 separation examination, the Veteran reported "no" to painful or trick shoulder, and evaluation of his upper extremities was normal.  The examiner observed that there were no symptoms, treatment, or diagnosis of a right shoulder disorder within 12 months after separation from service.  Finally, the examiner noted that the Veteran was treated at the Durham VA Medical Center orthopedic clinic in April 2008, reporting right shoulder pain at the superior deltoid for four years without specific injury; the examiner opined that the Veteran's right shoulder pain started in 2004, nine years after he separated from service.

To the extent that the Veteran's statements can be interpreted to reflect that a chronic right shoulder disability manifested in service or as an allegation of continuity of symptoms of arthritis since service, the Board finds that allegation not credible.  As outlined above, the evidence shows that at separation the Veteran specifically denied having a painful or trick shoulder, and evaluation of his upper extremities was normal.  Further, his statements with respect to dislocating his right shoulder in service during a boxing match when he fractured his thumb are wholly inconsistent with the contemporaneous treatment records.  The 2015 examiner opined that the service treatment records do not support the Veteran's claim that he dislocated his right shoulder during this boxing match on December 12, 1992, opining that shoulder dislocation is extremely painful, and it would have been recognized and addressed by the emergency room physician and the Italian orthopedic surgeon.  The Board finds his statements made in connection with his claim for benefits to be less credible that his statements made during service and at the time of separation, coincident with a normal physical examination of the right shoulder.  Significantly, the service separation examination report was completed and signed by a military examiner. Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

Accordingly, the preponderance of the evidence is against the claim of service connection for a right shoulder disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  

The weight of the evidence is against a finding that a chronic right shoulder disability manifested in service or that arthritis of the right shoulder manifested within the first post-service year.  Right shoulder disability was not clinically noted post-service prior to 2008.  As noted by the 2015 VA examiner, the Veteran affirmatively stated that he did not have right shoulder problems at discharge.  The Veteran first sought treatment for right shoulder pain approximately 13 years after service, with reports at that time of the onset of pain 4 years earlier (or 9 years after separation from service).  Thus, the evidence, including the Veteran's own statements during service and many years thereafter, is against a finding of right shoulder disability in service and continuity since.  The STRs show complaints regarding the left shoulder and the right hand, in March and December 1992, but no complaints at all regarding the right shoulder.  The fact that the Veteran denied any history of recurrent shoulder pain on a March 1995 report of medical history for discharge purposes does not support a finding of chronicity in service and continuity since.

Accordingly, the preponderance of the evidence is against the claim of service connection for a right shoulder disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  

As arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  In this regard, there is no evidence that degenerative joint disease or arthritis of the Veteran's right shoulder was diagnosed until 2008, or 13 years after separation from service.  

Furthermore, the weight of the evidence is against a finding that the Veteran's current right shoulder disability is related to his service.  The Board finds the February 2015 VA examination to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history.  The examiner's opinion was also based on a physical examination complete with a review of X-rays and includes a historically accurate explanation of rationale that cites to factual data.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions.  

Regarding the Veteran's own opinion that he has a right shoulder disability that is due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the probable etiology of a disorder such as osteoarthritis of the shoulder falls outside the realm of common knowledge of a lay person.  He has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for a right shoulder disability, and the claim must be denied.


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


